___________

                                     No. 96-2371
                                     ___________

United States of America,                    *
                                             *
              Appellee,                      *
                                             *   Appeal from the United States
      v.                                     *   District Court for the
                                             *   District of South Dakota.
Joseph Moses,                                *
                                             *         [UNPUBLISHED]
              Appellant.                     *

                                     ___________

                      Submitted:         November 8, 1996

                            Filed:   November 15, 1996
                                     ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


      Joseph Moses appeals from the 48-month sentence imposed by the
district court1 following his guilty plea to distributing methamphetamine,
in   violation   of   21   U.S.C.    §    841(a)(1).     The   sentence   reflected   a
substantial-assistance downward departure from the Guidelines range.                  We
have carefully reviewed the record and conclude Moses knowingly and
voluntarily waived his right to appeal under these circumstances.                 See
United States v. Rutan, 956 F.2d 827, 829 (8th Cir. 1992); United States
v. Albers, 961 F.2d 710, 712 (8th Cir. 1992).


      Accordingly, the appeal is dismissed.            Moses's motion to supplement
the record with the transcript of a co-defendant is denied.




      1
      The HONORABLE RICHARD H. BATTEY, Chief Judge, United States
District Court for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-